Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 1-16-20 into the application file is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mathematical concepts being mathematical calculations such as obtaining time series data of a production environment index through statistics collection in claim 1, and mental processes such as obtaining time series data of each production element input of moisture, pesticide and fertilizer in claim 1, can be done via a mental process of remembering and recording data of when moisture, pesticide and fertilizer are 
Claims 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an abstract idea such as mathematical calculations such as obtaining time series data of a production environment index through statistics collection in claim 8, and mental processes such as obtaining time series data of each production element input of moisture, pesticide and fertilizer in claim 8, can be done via a mental process of remembering and recording data of when moisture, pesticide and fertilizer are applied, further mental processes of managing soybean production can be done by thought processes determining how to best manage production with the given data obtained, and further mental processes related to the training and prediction modules of claim 8, which relate to a neural network that by its very nature is to function as a human mental process. Further, the 

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to how soybean production is managed 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to how soybean production is managed by the management module in that it is unclear to how the predicted inputs of the production elements provides for management of the production of the soybeans.

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to plant/crop growth management devices/methods in general:
	U.S. Pat. No. 7,047,133 to Dyer et al. – shows plant management system
	U.S. Pat. No. 7,275,042 to Kelly et al. – shows plant management system
	U.S. Pat. No. 8,321,365 to Anderson – shows plant management system
	U.S. Pub. No. 2017/0039657 to Honda et al. – shows plant management system
	U.S. Pub. No. 2017/0161560 to Itzhaky et al. – shows plant management system
	U.S. Pat. No. 9,710,771 to Chiocco et al. – shows plant management system
	U.S. Pub. No. 2019/0228224 to Guo et al. – shows plant management system
	U.S. Pub. No. 2020/0076874 to Borlik – shows plant management system

	U.S. Pat. No. 10,966,377 to Xu – shows plant management system
	U.S. Pub. No. 2021/0136996 to Ben-Ner et al. – shows plant management system
	U.S. Pub. No. 2021/0398190 to Stenzel et al. – shows plant management system

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643